      Case 1:19-cv-04042-ALC-BCM Document 48 Filed 08/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ARIAS, ET AL.,
                                                                               8/10/2020
                                Plaintiffs,

                       -against-                                19-cv-04042 (ALC) (BCM)

                                                                ORDER
 A&J DELI FISH CORP. d/b/a AURORA FISH
 GRILL, ET AL.,

                                Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       On June 19, 2020, a Clerk’s Certificate of Default was filed in this matter. ECF No. 47.

By no later than August 19, 2020, Plaintiffs shall file a status report indicating whether they

intend to move for default judgment, and if so, proposing a briefing schedule.

SO ORDERED.

Dated:     August 10, 2020
           New York, New York

                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
